Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/767506 filed on 05/27/2020 which is a 371 of PCT/US2018/062871 filed on 11/28/2018 which claims US priority benefit of US Provisionals 62/651,630 filed on 04/02/2018, and 62/591,350 filed on 11/28/2017. The Bib Data Sheet shows duplicates of US Provisional 62/651,630.
Claim status
	Claims 4-5, 8, 10-11, 17-21, 27, 29-31, and 33-36 are cancelled.
	Claims 1-3, 6-7, 9, 12-16, 22-26, 28, 32, and 37-38 are pending.

Information Disclosure Statement
The IDS statements filed on 05/27/2020 and 07/24/2020 have been considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/651,630 filed on 04/02/2018, and 62/591,350 filed on 11/28/2017, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 recites “any one of SEQ ID NOs: 1-1990”.  All claims require this limitation.  However, the US Provisionals do not disclose any of the claimed SEQ ID NOs past SEQ NO ID NO: 515.  Therefore, claims 1-3, 6-7, 9, 12-16, 22-26, 28, 32, and 37-38 receive priority to 11/28/2018, the filing date of PCT/US2018/062871.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-7, 9, 12-16, 22-26, 28, 32, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it recites “a guide sequence portion having 17-20 nucleotides in the sequence of 17-20 contiguous nucleotides set forth in any one of SEQ ID NOs: 1-1990”.  There is insufficient antecedent basis for the phrase “the sequence of 17-20 contiguous nucleotides set forth in any one of SEQ ID NOs: 1-1990”.  It is unclear which contiguous nucleotides found in SEQ ID NO:s 1-1990 are being referred to by this phrase.  For example, SEQ NO: 1 is a 20-nucleotide sequence.  It is not clear which 17 contiguous sequence within this 20-nucleotide sequence is providing the antecedent basis for the term “the sequence of 17-20 contiguous nucleotides” of SEQ ID NO: 1.
Claims 2-3, 6-7, 9, 12-16, 22-26, 28, 32, 37-38 are indefinite because they depend from claim 1 and are not remedial.
Also, regarding claim 25, this claim is indefinite because it requires that the first RNA molecule targets an alternative splicing signal sequence between an exon and an intron of a mutant allele but the list of SEQ ID NO: 1-1990 are not all directed to target an alternative splicing signal sequence between an exon and an intron of a mutant allele but the list of SEQ ID NO: 1-1990.  
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37-38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 37 and 38 each fail to include all the limitations of claim 1 upon which they depend.  For example, claim 37 recites “the RNA molecule of claim 1” in the alternative and thus does not actually require the RNA molecule of claim 1.  Likewise, claim 38 recites “the RNA molecule of claim 1” in the alternative and thus does not actually require the RNA molecule of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making RNA molecules comprising a guide sequence portion comprising SEQ ID NOs 1-1990, does not reasonably provide enablement for treating AFib amyloidosis in a subject using any one of SEQ ID NOs 1-1990. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Instant claim 13 is drawn to a method for treating AFib amyloidosis by delivering to a subject having AFib amyloidosis a composition comprising the RNA molecule of claim 1 and at least one of: a CRISPR nuclease; a second RNA molecule comprising a guide sequence portion; and a tracrRNA molecule. Instant claim 38 is drawn to a kit for treating AFib amyloidosis, the kit comprising the RNA molecule of claim 1 or a tracrRNA molecule.  The kit also comprising instructions for delivering any one of the RNA molecule; CRISPR nuclease, or the tracrRNA to a subject having or at risk of having AFib amyloidosis.
The breadth of the claim 38 is a kit for treating AFib amyloidosis which does not even require any of the guide sequence portions of SEQ ID NO: 1-1990.  As presently written, the claim element of “the RNA molecule of claim 1” is written in the alternative, the alternative being a generic tracrRNA molecule or a generic CRISPR nuclease.  The breadth of claim 13 encompasses treating AFib amyloidosis is a human subject by delivering to the subject a composition comprising an RNA molecule comprising a guide sequence portion having 17 nucleotides of any of the SEQ ID NOs: 1-1990 and any one of a tracrRNA molecule, a CRISPR nuclease, or a “second RNA molecule comprising a guide sequence portion.  Note the claim does not actually require a CRISPR/nuclease.
The nature of the invention is treating a disease in a human subject using gene-editing products and methods. 
The level of one of ordinary skill in the art was very high, at the level of an MD or PhD research scientist.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). 
The state of the art was that the general methods of making and testing guide RNAs comprising a targeting sequence against a disease-correlated allele, and a CRISPR-binding sequence for a CRISPR/Cas9 nuclease in mammals was known.  General methods for CRISPR gene-editing in mammals was known. (See WO 2013/130868 to Zhao et al, published 09/06/2013, IDS reference; and US2016/0208243 to Zhang et al, published July 21, 2016, now US Patent 9,790,490).  However, the state of the art was unpredictable for whether a CRISPR/Cas-gRNA targeting gene editing system using any 17 nucleotide sequence of any one of gRNA sequences 1-1990 (or any generic tracrRNA regarding claim 38) would be effective for treating AFib amyloidosis in a subject, including a human subject, before the effective filing date of the claimed invention. The state of the prior art is what one skilled in the art would have known at the time the application was filed. The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
 It was unpredictable before the effective filing date of the claimed invention whether the CRISPR/Cas-gRNA targeting gene editing system using 17 nucleotide portions of SEQ ID NOs:  1-1990 would be effective for treating AFib amyloidosis in a subject, including a human subject.  “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. (MPEP 2164.03).  While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the full-scope of the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability for treating AFib amyloidosis in a subject using a composition comprising a an RNA molecule comprising a guide portion comprising 17-20 contiguous nucleotides of any of the SEQ ID NOs 1-1990 and any one of: a CRISPR nuclease, a second RNA molecule comprising a guide sequence portion, or a tracrRNA molecule, one of ordinary skill in the art would look for guidance or direction in the instant specification.
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).  The specification in para 0179 states: “Although a large number of guide sequences can be designed to target a mutated allele, the nucleotide sequences described in Tables 2 identified by SEQ ID NOs: 1-1984 below were specifically selected to effectively implement the methods set forth herein and to effectively discriminate between alleles”.  However, SEQ NO: 1 is a 20-nucleotide sequence and the specification does not disclose which 17-nucleotide sequence of SEQ ID NO:1 is considered to effectively implement such methods.  Further, nothing in the specification discloses how a tracrRNA molecule alone is considered to effectively implement such methods.  Note that claim 38 does not actually require any guide RNA sequence portion related to SEQ ID NOs:  1-1990 but only requires a tracrRNA molecule.
The working embodiment in the instant application is shown in FIG 11A which shows % Editing of gFGA using gRNAs 1-24 in HeLa cells.  FIG 11C shows % editing of gFGA12 and gFGA22, specifically.  No working examples are provided of the claimed invention of treating AFib amyloidosis in a subject.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is considered to be undue. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.
Thus, in view of the unpredictable nature of treating a human subject for AFib amyloidosis using guide RNAs, without further guidance, it is considered that one of skill in the art would have had to practice undue of trial and error experimentation, an amount considered not routine, to practice the instantly claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 37-38 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2013/130868 to Zhao et al (published 09/06/2013; IDS reference, as evidenced by attached Sequence report for Zhao et al SEQ ID NO:1). 
Zhao et al teaches an RNA molecule comprising instant SEQ ID NO: 1.  Zhao et al teaches a method of reducing a fibrinogen related disease in an animal by administering to the animal an oligonucleotide targeting a fibrinogen nucleic acid, where the fibrinogen related disease is reduced in the animal (ref claim 2).  Zhao et al teach that the fibrinogen nucleic acid is reference SEQ ID NO: 1 (See ref claim 6).  Zhao et al  teaches SEQ ID NO: 1 where bases 69-88 of reference SEQ ID NO: 1 are the DNA equivalent of instant SEQ ID NO: 1, in that the U’s in the RNA sequence are T’s in the DNA sequence.   Thus, Zhao et al discloses an RNA molecule comprising a guide sequence portion having 17-20 nucleotides in a sequence of 17-20 contiguous nucleotides of SEQ ID NOs: 1. For example, Zhao et al discloses an RNA sequence which is 100% identical to  instant SEQ ID NO: 1.  Zhao et al shows T’s instead of U’s but T residues are considered equivalent to U residues in the RNA sequence. 
Regarding claims 37-38,  Zhao et al disclose a composition (a kit is being interpreted as a composition) comprising the RNA molecule of claim 1, and/or a tracrRNA molecule. Claim interpretation: The intended use of a product is not generally afforded patentably weight for purpose of applying prior art to the claims.  Thus, the intended use of claim 37 “for inactivating a mutant FGA allele” and the intended use of claim 38 “for treating AFib amyloidosis in a subject” are not afforded patentable weight for purpose of applying prior art because as presently written they does not impart any structural limitation to the claims.  Further, the limitations of “instructions for delivering the RNA molecule to “the cell” or to a subject having or at risk of having AFib amyloidosis” are not afforded patentable weight for purpose of applying prior art.  Printed matter is not afforded patentable weight per In re Gulack.
Note that a recitation of intended use, as taught in the notice of use, is accorded patentable weight only to the extent that it limits the actual components of a kit; in the instant case the intended use does not affect the components in any way which distinguishes over the subject matter taught or suggested by the reference. The printed matter in no way depends on the kit, and the kit components in no way depend on the printed matter. All the printed matter does is teach a use for an existing product. As pointed out in In re Gulack 703 F2d 1381 (Fed Cir. 1983), "[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability." 

Claims 1 and 6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Patent 11,015,204 to Limphong et al (filed on 05/31/2018). 
Regarding claim 1, the ‘204 Patent teaches an RNA molecule comprising a guide sequence portion having 17-20 nucleotides in the sequence of 17-20 contiguous nucleotides set forth in SEQ ID NO: 17.  For example, reference SEQ ID NO: 43 is the following 79 base RNA 5’ UTR sequence of human fibrinogen alpha chain: aggaugggaa cuaggagugg cagcaauccu uucuuucagc uggagugcuc cucaggagcc agccccaccc uuagaaaag. (See col 37, Table 4).  This sequence contains a 100% match to instant SEQ ID NO: 17 as shown just below in the Score report result:           
RESULT 4
US-15-994-683-43
; Sequence 43, Application US/15994683
; Patent No. 11015204
; GENERAL INFORMATION
;  APPLICANT: ARCTURUS THERAPEUTICS, INC.
;  TITLE OF INVENTION: SYNTHESIS AND STRUCTURE OF HIGH POTENCY RNA THERAPEUTICS
;  FILE REFERENCE: ARC4477US
;  CURRENT APPLICATION NUMBER: US/15/994,683
;  CURRENT FILING DATE: 2018-05-31
;  PRIOR APPLICATION NUMBER: 62/513,223
;  PRIOR FILING DATE: 2017-05-31
;  NUMBER OF SEQ ID NOS: 130
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 43
;  LENGTH: 79
;  TYPE: RNA
;  ORGANISM: Homo sapiens
US-15-994-683-43

  Query Match             100.0%;  Score 20;  DB 8;  Length 79;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAUGGGAACUAGGAGUGGC 20
              ||||||||||||||||||||
Db          2 GGAUGGGAACUAGGAGUGGC 21

Regarding claim 6, the ‘204 Patent discloses an RNA of 79 bases which meets the limitation of up to 300 nucleotides in length.
Thus, the ‘204 Patent anticipates instant claims 1 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 9, 12, 14-16, 22-26, 28, 32, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al in “Therapeutic Suppression of Nonsense Mutation: An Emerging Target in Multiple Diseases and Thrombotic Disorders” (Current Pharmaceutical Design, 2017, Vol 23, No. 11: pages 1598-1609), in view of US2016/0208243 to Zhang et al (published July 21, 2016, now US Patent 9,790,490) in view of WO 2013/130868 to Zhao et al (published 09/06/2013; IDS reference, as evidenced by attached Sequence report for Zhao et al SEQ ID NO:1).  
Islam et al disclose that FGA (Fibrinogen Alpha Chain) is a gene associated with nonsense mutation-mediated thrombotic diseases and suggests FGA as a target for nonsense suppressor therapies.  (See Table I and legend).  Islam et al disclose that the CRISPR/Cas9 system has been used as a gene-editing tool to correct both frameshift and non-sense mutations.  (See page 1602, left col. headed: “CRISPR/Cas9 System – The Cutting Edge Genome Editor”).  Islam et al disclose that FGA is a gene associated with a PTC-associated disease (premature termination codon).  (See Table I).
Zhang et al discloses using the CRISPR/Cas9 gene editing system comprising guide RNAs designed to target sequences of interest in human host cells to treat human disease resulting from disease-related allelles.  Zhang et al disclose in paragraph 1449 that the chromosomal sequence to be targeted may comprise “FGA (fibrinogen alpha chain)”.  Zhang et al disclose that “FGA (fibrinogen alpha chain)” may be a target for the CRISPR-Cas system to address mutation. (para 1449).
However, neither of Islam et al or Zhang et al disclose the targeting RNA sequence of instant SEQ ID NO: 1.
Zhao et al teaches an RNA molecule comprising instant SEQ ID NO: 1.  Zhao et al teaches a method of reducing a fibrinogen related disease in an animal by administering to the animal an oligonucleotide targeting a fibrinogen nucleic acid, where the fibrinogen related disease is reduced in the animal (ref claim 2).  Zhao et al teach that the fibrinogen nucleic acid is reference SEQ ID NO: 1 (See ref claim 6).  Zhao et al  teaches SEQ ID NO: 1 where bases 69-88 of reference SEQ ID NO: 1 are the DNA equivalent of instant SEQ ID NO: 1, in that the U’s in the RNA sequence are T’s in the DNA sequence.   Thus, Zhao et al discloses an RNA molecule comprising a guide sequence portion having 17-20 nucleotides in a sequence of 17-20 contiguous nucleotides of SEQ ID NOs: 1. For example, Zhao et al discloses an RNA sequence which is 100% identical to  instant SEQ ID NO: 1.  Zhao et al shows T’s instead of U’s but T residues are considered equivalent to U residues in the RNA sequence. 
Regarding claim 2, Zhang et al  discloses that the standard structure of CRISPR guide RNAs include a portion having a sequence which binds to a CRISPR nuclease. (See para 0186).
Regarding claim 3, Zhang et al  discloses that the standard structure of CRISPR guide RNAs include a portion having a sequence which binds to a CRISPR nuclease which is a tracrRNA sequence. (See para 0186).
Regarding claim 6, Zhang et al  discloses that the standard structure of CRISPR guide RNAs is up to about 300 nucleotides in length.  (See para 0046).
Regarding claim 7, Islam et al disclose that the CRISPR/Cas9 system has been used as a gene-editing tool to correct both frameshift and non-sense mutations.  (See page 1602, left col. headed: “CRISPR/Cas9 System – The Cutting Edge Genome Editor”).  Islam et al disclose that FGA is a gene associated with a PTC-associated disease (premature termination codon).  (See Table I).  Also, Zhang et al discloses that a CRISPR/Cas9-gene editing system comprises the gRNA targeting the disease-related sequence of interest and a CRISPR Cas nuclease.  (para 1449).  Zhao et al disclose a targeting RNA sequence having 100% match to instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to include a tracrRNA to the targeting sequence for the rationale of Zhang to be able to bind a CRISPR/Cas.   It would have been primafacie obvious to include a tracrRNA and CRISPR-Cas to the gRNA targeting sequence because both  Islam and Zhang suggest using a CRISPR/Cas gene-editing method.  
Regarding claim 9, prior art which anticipates or renders obvious claim 7 also applies to claim 9 because claim 9 refers to the second RNA molecule of claim 7 however the second RNA molecule of claim 7 is only written in the alternative and thus is not required of the claim. 
Regarding claim 12, Zhang et al disclose a method for inactivating a mutant FGA allele in a cell, the method comprising delivering to the cell the composition targeting the FGA allele. For example, Zhang et al disclose using the CRISPR/Cas9 gene editing system comprising guide RNAs designed to target sequences of interest in human host cells to treat human disease resulting from disease-related allelles.  Zhang et al disclose in paragraph 1449 that the chromosomal sequence to be targeted may comprise “FGA (fibrinogen alpha chain)”.  Zhang et al disclose that “FGA (fibrinogen alpha chain)” may be a target for the CRISPR-Cas system to address mutation. (para 1449).
 Regarding claims 14-15, Zhang et al discloses that the CRISPR nuclease and the guide RNAs including tracrRNA may be delivered to the cell substantially at the same time or at different times. (See para 03450349).  For example, Zhang et al recite:
0345] In an aspect, the invention provides in a vector system comprising one or more vectors, wherein the one or more vectors comprises:
[0346] a) a first regulatory element operably linked to a nucleotide sequence encoding the engineered CRISPR protein as defined herein; and optionally
[0347] b) a second regulatory element operably linked to one or more nucleotide sequences encoding one or more nucleic acid molecules comprising a guide RNA comprising a guide sequence, a direct repeat sequence, optionally wherein components (a) and (b) are located on same or different vectors.
[0348] The invention also provides a non-naturally-occurring, engineered composition comprising:
[0349] a delivery system operably configured to deliver CRISPR-Cas complex components or one or more polynucleotide sequences comprising or encoding said components into a cell, and wherein said CRISPR-Cas complex is operable in the cell…

Regarding claim 16, Islam et al disclose a first RNA molecule targets a SNP or disease-causing mutation in an exon or promoter of a mutated allele, and a second RNA molecule targets a SNP in the same or a different exon of the mutated allele, a SNP in an intron, or a sequence in an intron present in both the mutated or functional allele (See Fig 1 and legend).
Regarding claim 22, Islam et al disclose removing an exon containing a disease-causing mutation from a mutated allele, wherein the first RNA molecule or the first and the second RNA molecules target regions flanking an entire exon or a portion of the exon. (See Fig 1 and legend).  Also, Zhao et al disclose that fibrinogen targets may be a “3’ UTR, a 5’UTR, an exon, an intron, an exon/intron junction, a coding region…” (page 37, lines 13-16).
Regarding claim 23, Islam et al disclose removing multiple exons, the entire open reading frame of a gene, or removing the entire gene. (See Fig 1 and legend). Also, Zhao et al disclose that fibrinogen targets may be a “3’ UTR, a 5’UTR, an exon, an intron, an exon/intron junction, a coding region…” (page 37, lines 13-16).
Regarding claim 24, Islam et al disclose targeting a SNP or disease-causing mutation in an exon or promoter of a mutated allele, and wherein the second RNA molecule targets a SNP in the same or a different exon of the mutated allele, a SNP in an intron, or a sequence in an intron present in both the mutated or functional allele. (See Fig 1 and legend).
Regarding claim 25, Islam et al discloses targeting an alternative splicing signal sequence between an exon and an intron of a mutant allele. (See Fig 1 and legend).
Regarding claim 26, Islam et al discloses that a second RNA molecule targets a sequence present in both a mutated allele and a functional allele. (See Fig 1 and legend).
Regarding claim 28, Islam discloses subjecting the mutant allele to insertion or deletion by an error prone non-homologous end joining (NHEJ) mechanism, generating a frameshift in the sequence of the mutated allele, wherein 
a) the frameshift results in inactivation or knockout of the mutated allele; and/or
b) the frameshift creates an early stop codon in the mutated allele; and/or 
c) the frameshift results in nonsense-mediated mRNA decay of the transcript of the mutated allele.  For example, Islam et al disclose that the CRISPR/Cas9 system has been used as a gene-editing tool to correct both frameshift and non-sense mutations.  (See page 1602, left col. headed: “CRISPR/Cas9 System – The Cutting Edge Genome Editor”).  Islam et al disclose that FGA is a gene associated with a PTC-associated disease (premature termination codon).  (See Table I and Fig 1 and legend).
Regarding claim 32, Islam et al discloses inactivating results in a truncated protein encoded by the mutated allele and a functional protein encoded by the functional allele. (See Fig 1 and legend).
Regarding claims 37-38,  Zhao et al disclose a composition (a kit is being interpreted as a composition) comprising the RNA molecule of claim 1, and/or a tracrRNA molecule. Claim interpretation: The intended use of a product is not generally afforded patentably weight for purpose of applying prior art to the claims.  Thus, the intended use of claim 37 “for inactivating a mutant FGA allele” and the intended use of claim 38 “for treating AFib amyloidosis in a subject” are not afforded patentable weight for purpose of applying prior art because as presently written they does not impart any structural limitation to the claims.  Further, the limitations of “instructions for delivering the RNA molecule to “the cell” or to a subject having or at risk of having AFib amyloidosis” are not afforded patentable weight for purpose of applying prior art.  Printed matter is not afforded patentable weight per In re Gulack.
Note that a recitation of intended use, as taught in the notice of use, is accorded patentable weight only to the extent that it limits the actual components of a kit; in the instant case the intended use does not affect the components in any way which distinguishes over the subject matter taught or suggested by the reference. The printed matter in no way depends on the kit, and the kit components in no way depend on the printed matter. All the printed matter does is teach a use for an existing product. As pointed out in In re Gulack 703 F2d 1381 (Fed Cir. 1983), "[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability." 
The level of skill in the art was high, at the level of a PhD or MD research scientist before the effective filing date of the presently claimed invention.
	One of ordinary skill in the art having the cited references before the effective filing date would have been motivated to combine the elements of the cited references to arrive at the presently claimed invention for the rationale of making and using an FGA targeting gene-editing system as a therapy for subjects with mutant, disease-associated FGA alleles.  Islam et al disclose that FGA (Fibrinogen Alpha Chain) is a gene associated with nonsense mutation-mediated thrombotic diseases and suggests FGA as a target for nonsense suppressor therapies.  (See Table I and legend).  
It would have been obvious to combine the elements of the cited references because Islam et al disclose that FGA (Fibrinogen Alpha Chain) is a gene associated with nonsense mutation-mediated thrombotic diseases and suggests FGA as a target for nonsense suppressor therapies.  (See Table I and legend),   Zhang et al disclose using the CRISPR/Cas9 gene editing system comprising guide RNAs designed to target sequences of interest in human host cells to treat human disease resulting from disease-related alleles  and specifically disclose that the chromosomal sequence to be targeted may comprise “FGA (fibrinogen alpha chain)”.  Zhang et al disclose that “FGA (fibrinogen alpha chain)” may be a target for the CRISPR-Cas system to address mutation. (para 1449).  Further, Zhao et al disclose a method of reducing fibrinogen expression in an animal comprising administering to the animal a compound comprising a modified oligonucleotide 12 to 30 linked nucleosides in length targeted to a fibrinogen polynucleotide and can be used to reduce expression of fibrinogen in an animal, the sequence having 100% match to the instant SEQ ID NO: 1.
In view of the high skill level in the art, it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.
Thus the claims, as a whole, are rendered obvious over the combination of references Islam et al, Zhang et al and Zhao et al.
Conclusion
No claims allowed.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO-2017/053713 to Kadiyala et al (Tarveda Therapeutics, published 03/30/2017; IDS reference). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658